DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 28 September 2021 has been entered. The following is in reply to the Amendments and Arguments.
Claims amended: 1, 9, 17
Claims cancelled: 2, 10, 18
Claims added: none 
Claims currently pending: 1, 3-9, 11-17, 19-23
Response to Arguments
Examiner notes that the amendment filed matches the proposed amendments discussed in an Interview with Robert Gingher on 28 September 2021 and filed in the Interview Summary mailed 5 October 2021. These amendments are directed towards having a single advertiser simultaneously placing bids on both the raw ad space and the ad space + data package (i.e. the deal). 
Applicant's arguments principally refer to the newly amended claim language, "wherein a first bidder system provides a first bid price for the first identifier in the first auction of the two simultaneous auctions and a second bid price for the second identifier in the second auction of the two simultaneous auctions, wherein a second bidder system provides a third bid price for the first identifier in the first auction of the two simultaneous auctions, and wherein a third bidder system provides a fourth bid price for the second identifier in the second auction of the two simultaneous auctions;". These arguments are moot in view of the new grounds of rejection presented herein utilizing Mersov which were necessitated by Applicant's amendments to the claims. Specifically, Applicant argues that Green "lacks disclosure of two simultaneous auctions". Examiner notes that a singular auction with at least two disparate and non-competing items for auction can be said to be "two simultaneous auctions". This is similar to one attending an art auction at which multiple pieces of art are auctioned. Additionally, Mersov, as shown herein, teaches teaches an online advertisement system that receives a request for advertisement bid 
All other arguments have been considered and are not persuasive or are believed to have been addressed and therefore moot in view of the new grounds of rejection below.
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 7-9, 12, 13, 15-17, and 20 is/are rejected 35 U.S.C. § 103 as being unpatentable over Vassilvitskii et al. (Pub. #: US 2010/0125506 A1) in view of Green et al. (Pub. #: US 2008/0262917 A1) in view of Mersov et al. (Pub. #: US 2014/0278981 A1).
Claims 1, 9, and 17:
Vassilvitskii teaches a system with a processor in at least [0112] or instructions on a computer-readable medium in at least [0113] for the performing the following steps:

(Vassilvitskii: "[0034] FIG. 2 shows an example query 112 that may be submitted by a user of one of computers 104a-104c of FIG. 1 to search engine 106. Query 112 includes one or more terms 202, such as first, second, and third terms 202a-202c shown in FIG. 2. Any number of terms 202 may be present in a query. As shown in FIG. 2, terms 202a-202c of query 112 are '1989,' 'red,' and 'corvette.' Search engine 106 applies these terms 202a-202c to index 114 to retrieve a document locator, such as a URL, for one or more indexed documents that match 1989 ,''red,' and 'corvette'and may order the list of documents according to a ranking. As shown in FIG. 1, search engine 106 may generate a query log 108. Query log 108 is a record of searches that are made using search engine 106." and "[0035] 'Sponsored search' refers to a form of Internet advertising/marketing that enables advertisers to increase their visibility in the results page of a search engine query. In sponsored search, an advertiser may pay or provide other consideration for having information, such as a link to a website of the advertiser, appear in a sponsored section of the results webpage for one or more particular queries. The sponsored section is prominently displayed in the results page, to enable the user to easily view and interact with the displayed information of the advertiser. In this manner, an advertiser is enabled to provide advertisements to users that are directly related to their queries, and a search engine owner/operator is enabled to further monetize the search engine.")
accessing a deals database comprising a group of preexisting arrangements between buyers, sellers, and resellers;
(Vassilvitskii: 0042, 0044 detail a database of bids which constitute preexisting arrangements between buyers sellers and reselllers)
determining, according to the accessing of the deals database, a first preexisting arrangement with the first seller, the first preexisting arrangement comprising a first floor price for purchasing the ad space; determining, according of the deals database, a second preexisting arrangement with a second seller,
(Vassilvitskii: "[0031] Embodiments of the present invention enable the use of multiple reserve prices in sponsored search applications. FIG. 1 shows an example environment in which sponsored search may be implemented..." and "[0039] Conventional sponsored search auctions have disadvantages. Current sponsored search auctions that take into account a reserve price, which is a minimum price an advertiser must pay to win an auction, use an identical reserve price for each advertisement slot of a page...", 0042, 0044)
sending, as part of a first auction of the two simultaneous auctions, a bid request to one or more bidder systems, the bid request comprising a first identifier for the first preexisting arrangement and, as part of a second auction of the two simultaneous auctions, a second identifier for the second preexisting arrangement; receiving from one or more of the bidder systems, received bids in response to the bid request, each received bid comprising a respective bid price, a respective buyer, and at least one of the first identifier for the first auction 


(Vassilvitskii: "[0037] In many cases, an auction is used to sell sponsored search advertisements. An auction system may be used to enable advertisers to bid to provide 
and "[0048] Flowchart 500 begins with step 502. In step 502, a highest reserve price of a plurality of reserve prices corresponding to a plurality of advertisement slots of a page is selected. For instance, in an embodiment, reserve price selector 606 may perform step 502. As shown in the embodiment of FIG. 6, reserve price selector 606 receives plurality of reserve prices 410 (e.g., from query processor 402 shown in FIG. 4). Reserve prices 410 are reserve prices corresponding to the webpage to be displayed for the current query received from a user (e.g., query 112). Reserve price selector 606 scans reserve prices 410 for a highest reserve price. As shown in FIG. 6, reserve price selector 606 outputs a highest reserve price 614. As shown in FIG. 5, operation proceeds from step 502 to step 504." and [0049]-[0053] )
	and storing in a transaction database: a first transaction between the first seller and the second seller for the second seller to purchase the ad space from the first seller, 
Vassilvitskii: Claim 11 and [0042]-[0044])
	Vassilvitskii does not appear to specify, "the second preexisting arrangement comprising a second floor price for purchasing a package, the package comprising the ad space and targeting data provided by the second seller, wherein the targeting data includes user behavioral data associated with the user that is collected by equipment of the second seller from previous user interaction by the user with a website managed by the second seller;", "and the second identifier for the second auction and a respective bid price for each identifier; and selecting from the received bids, a selected bid on the package as indicated by the second identifier of the selected bid and, based thereon, causing a creative from the respective buyer of the selected bid to be served to the ad space", and "wherein the first transaction comprises a first transaction price payable to the first seller by the second seller, the first transaction price being based second highest bid price that is received during the first auction; and a second transaction between the second seller and the respective buyer of the selected bid for the respective buyer to purchase the ad space and the targeting data provided by the second seller wherein the second transaction comprises a second transaction price payable to the second seller by the respective buyer; and a third transaction between the respective buyer and a service provider managing the auction system for a service fee based on allowing access to a deal that includes the second preexisting arrangement with the second seller, wherein the two simultaneous auctions and the first, second and third transactions are performed together such that the second seller does not have possession of the ad space at any time". However, Green teaches this with the sale of advertisement space on Seat Bravo's publisher via the reseller "Alpha" in at least Figure 5 and [0039]-[0045] and that the transaction affords revenue to the reseller without the reseller (i.e. Alpha) ever taking possession of the ad space as the entire auction is performed within 100 msec in at least [0036]-[0037]. Examiner notes that a "reseller" that "does not have possession of the ad space at any time" is, in fact, not a reseller, but rather a data provider as described in Green in at least [0048]-[0051] using targeting data as taught in [0058] and storing the transaction for billing purposes in at least [0039] and [0052]. Green further teaches that the bid requests contain identifying information that is sent and received from the "bidder server groups" in at least [0037] 
 It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify Vassilvitskii with the method of reselling advertisement slots with fee apportionment based on a margin as taught by Green in order to decrease ineffective expenses for advertisers and increasing revenues for publishers (Green: [0007]) because the present disclosure is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As for, "
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the online advertisement auction system of Vassilvitskii with the additional features of responding to a single bid request message with multiple bids pertaining to disparate bidding criteria referred to by identification numbers as taught by Mersov. Motivation to combine Vassilvitskii with Mersov comes from both references pertaining to online advertisement auction systems and because of the desire of advertisers and publishers to "provide a bidding platform (e.g., a demand-side platform) that dynamically identifies available advertising inventory and generates cost-optimized media buying rules for such inventory by taking into account multiple context variables about the inventory in a real-time manner" (Mersov: 0005).
Claims 4, 12, and 20:
wherein the respective bid price of the selected bid satisfies the second floor price.
(Vassilvitskii: "[0050] In step 506, the highest bid price is compared to the highest reserve price. For instance, in an embodiment, price compare module 608 may perform step 506..." and "[0051] In step 508, a null or a bidder corresponding to the highest bid price is allocated to the advertisement slot corresponding to the highest reserve price based on the comparison...")
Claims 5, 13, and 21:
wherein the data associated with the ad space comprises data associated with the user.
(Vassilvitskii: "[0038] In the example of FIG. 3, search engine 106 determined that the query "tools" relates to advertisements of various companies, which in the current example are advertisers that provide advertisements to be displayed in search results pages generated by search engine 106. In webpage 300, which is generated in response to the 'tools' query,…In this manner, a search engine may display search results for a query, and may match advertisers with computer users who may be interested in a product or service of the advertiser according to the query entered by the user." The entered query constitutes "data associated with the user")
Claims 7, 15, and 23:

(Vassilvitskii: "[0038]...First advertisement 306 is the most prominently displayed advertisement on webpage 300, being displayed centrally and above search results page portion 304. Second advertisement page portion 316 lists second-fifth advertisements 318, 320, 322, and 324 from top to bottom in a rightside column of advertisements. Second-fifth advertisements 318, 320, 322, and 324 each include advertisement text and a sponsored link for a tool-related advertiser. First-fifth advertisements 306, 318, 320, 322, and 324 may have been selected for display on a webpage 300 by performing a sponsored search auction...")
	Vassilvitskii does not appear to specify the sale of the ad space includes data provided by the second seller. However, Green teaches this with the sale of advertisement space on Seat Bravo's publisher via the reseller "Alpha" in at least Figure 5 and [0039]-[0045] and that the transaction affords revenue to the reseller without the reseller (i.e. Alpha) ever taking possession of the ad space as the entire auction is performed within 100 msec in at least [0036]-[0037]. Examiner notes that a "reseller" that "does not have possession of the ad space at any time" is, in fact, not a reseller, but rather a data provider as described in Green in at least [0048]-[0051]. Examiner notes that a singular auction with at least two disparate and non-competing items for auction can be said to be "two simultaneous auctions". This is similar to one attending an art auction at which multiple pieces of art are auctioned.
 It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify Vassilvitskii with the method of reselling advertisement slots with fee apportionment based on a margin as taught by Green in order to decrease ineffective expenses for advertisers and increasing revenues for publishers (Green: [0007]) because the present disclosure is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 8 and 16:

(Vassilvitskii: "[0038] In the example of FIG. 3, search engine 106 determined that the query "tools" relates to advertisements of various companies, which in the current example are advertisers that provide advertisements to be displayed in search results pages generated by search engine 106. In webpage 300, which is generated in response to the 'tools' query,..." and [0048]-[0053])
Claims 3, 6, 11, 14, 19, and 22 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Vassilvitskii et al. (Pub. #: US 2010/0125506 A1) in view of Green et al. (Pub. #: US 2008/0262917 A1) in view of Mersov et al. (Pub. #: US 2014/0278981 A1) in view of Ramer et al. (Pub. #: US 2009/0234711 A1).
Claims 3, 11, and 19:
Vassilvitski in view of Green does not appear to specify that user information comprises a purchase history and a search history of the user at the website. However, Ramer teaches in at least 0075 a user profile that includes a purchase history (i.e. transaction history) and website viewing history (i.e. content viewing history) in at least 0075 for the purposes of targeting advertisements in at least 1464.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Vassilvitskii in view of Green with the additional profile information as taught by Ramer. Motivation do to so comes from the desire to optimize the selection of advertisements based on past user behavioral data (Ramer: 0005).
Claims 6, 14, and 22:
Vassilvitskii does not appear to specify bids based on a user segment data or user behavior data. However, Ramer teaches an advertisement monetization system where bids can utilize "user data categories, user profile types, user profile segments" in at least [1464].
Since each element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/S.S/Examiner, Art Unit 3688      

/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688